AFFIRM in Part, REVERSE in Part, and REMAND; Opinion Filed July 7, 2016.




                                              Court of Appeals
                                                                S     In The


                                       Fifth District of Texas at Dallas
                                                           No. 05-15-00123-CV

                     BRINSON BENEFITS, INC., Appellant
                                    V.
    LINDA HOOPER, SEAN SENDELBACH, AND HOLMES MURPHY & ASSOCIATES,
                              INC., Appellees

                                    On Appeal from the 101st Judicial District Court
                                                 Dallas County, Texas
                                         Trial Court Cause No. DC-12-07520

                                                                 OPINION
                                         Before Justices Evans, Schenck, and Richter 1
                                                 Opinion by Justice Schenck
             Appellant Brinson Benefits, Inc. (“Brinson”) appeals the trial court’s judgment awarding

appellees Linda Hooper (“Ms. Hooper”), Sean Sendelbach (“Mr. Sendelbach”), and Holmes

Murphy & Associates, Inc. (“HMA”) attorney’s fees pursuant to the Texas Theft Liability Act

(“TTLA”) in its suit against them for, among other things, theft of confidential and proprietary

information and property. In three issues, Brinson argues the trial court erred by (1) awarding

attorney’s fees to Ms. Hooper, (2) awarding attorney’s fees to HMA and Mr. Sendelbach, and (3)

awarding attorney’s fees that are not supported by legally or factually sufficient evidence.

Because Ms. Hooper was not a prevailing party under the TTLA, we reverse, in part, the portion



1
    The Honorable Martin Richter, Justice of the Court of Appeals for the Fifth District of Texas at Dallas, Retired, sitting by assignment.
of the judgment awarding Ms. Hooper attorney’s fees and render judgment, in part, that she take

nothing on her attorney’s fees claim. We otherwise affirm the trial court’s judgment.

                           FACTUAL & PROCEDURAL BACKGROUND

       Brinson is an employee-benefits advisory firm, which provides advisory services,

insurance brokerage, and insurance program management primarily to small and mid-size

companies. Brinson employed Ms. Hooper as a benefits strategist from May 2006 until she

resigned on July 3, 2012. A few months before her resignation, Ms. Hooper met with HMA, a

competitor of Brinson, to discuss employment opportunities. Among the people she met with

was Mr. Sendelbach, a former Brinson employee. Shortly after that meeting, Ms. Hooper began

communicating with Door Control Services, Inc. (“Door Control”), a prospective client of

Brinson’s, about providing quotes for fully funded health insurance. Two days after Ms. Hooper

ended her employment with Brinson, Door Control sent a request for proposal to Ms. Hooper at

her Brinson email address. Brinson’s owner intercepted the email. In attempting to respond to

the request, Brinson discovered Ms. Hooper had downloaded data belonging to Brinson onto her

personal computer and had removed the Door Control file from Brinson’s offices. Brinson’s

owner then contacted Ms. Hooper and demanded that she immediately return the file and all

other documents and information she possessed that belonged to Brinson. Ms. Hooper did not

respond to Brinson’s demand.

       On July 9, 2012, Brinson filed suit against Ms. Hooper, asserting claims for

misappropriation of trade secrets, breach of fiduciary duty, conversion, tortious interference, and

civil theft. Brinson sought actual, consequential, incidental, and exemplary damages, attorney’s

fees, and injunctive relief. The trial court granted a temporary restraining order (“TRO”) to

prevent Ms. Hooper and others acting in concert with her from (1) using or disclosing

confidential, proprietary, or trade secret information belonging to Brinson, (2) destroying any


                                               –2–
information about any of Brinson’s vendors, (3) contacting any of Brinson’s current or

prospective clients, or (4) destroying any communications Ms. Hooper had with any of Brinson’s

current or prospective clients. The trial court also ordered Ms. Hooper to return to Brinson any

and all property and confidential, proprietary, and/or trade secret information of Brinson. After a

full evidentiary hearing, the trial court issued a temporary injunction effectively extending the

TRO through the trial on the merits.

       After the lawsuit commenced, Brinson learned that Ms. Hooper, while employed by

Brinson, had developed and serviced several clients “on the side,” improperly retaining all

commissions and other payments. Brinson subsequently added claims against her to recover the

money wrongfully retained. Brinson also joined Mr. Sendelbach and HMA as defendants,

alleging they conspired with Ms. Hooper to commit the torts alleged and independently

tortiously interfered with Brinson’s contracts and relations with current and prospective clients,

including Pinnacle Companies, Inc. (“Pinnacle”), a former client of Brinson that followed Ms.

Hooper to HMA and whose information was included in the data Ms. Hooper downloaded.

       The case proceeded to trial before a jury. After Brinson rested, the trial court granted

HMA’s motion for a directed verdict dismissing all of Brinson’s claims against HMA on the

basis that the actions of HMA’s officers could not be attributed to HMA. At the close of all

evidence, the trial court directed a verdict in Ms. Hooper’s favor on the theft claim as to damages

pertaining to Pinnacle, but not as to damages for wrongfully retaining commissions. The trial

court further granted Mr. Sendelbach a directed verdict on Brinson’s conspiracy-to-commit-theft

claim and tortious-interference claim. Before the case went to the jury, Brinson voluntarily

withdrew its misappropriation and conversion claims against Ms. Hooper. Thus, the jury was

instructed on (1) Brinson’s claims against Ms. Hooper for breach of fiduciary duty, tortious

interference, and theft of Brinson’s property in connection with income she received personally

                                               –3–
while employed by Brinson; (2) Brinson’s claim against Mr. Sendelbach for conspiracy to

commit torts other than theft; and (3) Ms. Hooper and Mr. Sendelbach’s counterclaims for

breach of contract. The jury found Ms. Hooper breached her fiduciary duties to Brinson and

committed theft of Brinson’s property. As to Mr. Sendelbach, the jury found he did not conspire

with Ms. Hooper. The jury found against Ms. Hooper and Mr. Sendelbach on their breach-of-

contract claims.

          Pursuant to a stipulated agreement that any claims for attorney’s fees would be

determined by the court post trial, the parties submitted applications for attorney’s fees to the

court. The only claim upon which attorney’s fees could be awarded to any party in this case was

Brinson’s theft claim under the TTLA. The trial court entered a judgment ordering Ms. Hooper

to pay Brinson the damages found by the jury, plus attorney’s fees of $100,277.90, and ordering

Brinson to pay Ms. Hooper attorney’s fees of $380,970.30, and HMA and Mr. Sendelbach

attorney’s fees of $372,519.76. 2

          Following the entry of judgment, Brinson filed a timely request for findings of fact and

conclusions of law, and a timely notice of past due findings and conclusions. No findings or

conclusions were entered by the court. Brinson also filed a motion for new trial or to modify the

judgment, which was overruled by operation of law. Brinson then initiated this appeal.

                                                    STANDARD OF REVIEW

          The only portions of the judgment at issue on appeal are the awards of attorney’s fees to

Ms. Hooper, Mr. Sendelbach, and HMA. The availability of attorney’s fees under a particular

statute is a question of law for the court. Holland v. Wal-Mart Stores, Inc., 1 S.W.3d 91, 94

(Tex. 1999). We therefore review the issue of whether appellees were entitled to an award of

attorney’s fees under the TTLA de novo. El Paso Nat. Gas Co. v. Minco Oil & Gas, Inc., 8

   2
       Mr. Sendelbach and HMA were represented at trial by the same counsel.



                                                                  –4–
S.W.3d 309, 312 (Tex. 1999). If we determine any of the appellees were entitled to an award of

attorney’s fees, we then review the trial court’s award of attorney’s fees for an abuse of

discretion. El Apple I, Ltd. v. Olivas, 370 S.W.3d 757, 761 (Tex. 2012).

                                           DISCUSSION

I.     ATTORNEY’S FEES AWARD TO MS. HOOPER AGAINST BRINSON

       In its first issue, Brinson argues the trial court erred by awarding Ms. Hooper her

attorney’s fees because she was not a prevailing party entitled to fees under the TTLA. Brinson

argues because the jury found Ms. Hooper committed civil theft and the trial court rendered

judgment awarding Brinson compensatory and statutory damages and attorney’s fees,

Ms. Hooper was not the prevailing party.

       Ms. Hooper counters that a defendant who prevails on one TTLA claim but loses on

another TTLA claim is still considered a prevailing party under the TTLA such that she is

entitled to an award of her attorney’s fees. She argues Brinson alleged two TTLA claims: theft

of confidential information related to Ms. Hooper’s alleged theft of Brinson’s documents and

theft of commissions.

       Brinson argues it asserted one theft claim against Ms. Hooper seeking two different

categories of damages, one of which the trial court disallowed by directed verdict, that being

damages arising from the loss of Pinnacle’s business. Brinson further argues that if its suit to

recover damages due to theft of commission payments and wrongful use of confidential

information are construed to be two separate theft claims, then the trial court erred in directing a

verdict on the damages pertaining to Pinnacle because there was abundant evidence that Ms.

Hooper committed theft of confidential documents, which included information about Pinnacle.




                                                –5–
          A.      Prevailing Party under Texas Theft Liability Act

       Under the TTLA, “[e]ach person who prevails in a suit under this chapter shall be

awarded court costs and reasonable and necessary attorney’s fees.” TEX. CIV. PRAC. & REM.

CODE ANN. § 134.005(b) (West 2011). The TTLA does not define the term “prevails.”

       Courts have held that a prevailing party is the party who successfully prosecutes a cause

of action or defends against it. Goldman v. Olmstead, 414 S.W.3d 346, 367 (Tex. App.—Dallas

2013, pet. denied) (citing Silver Lion v. Dolphin St., Inc., No. 01–07–00370–CV, 2010 WL
2025749, at *18 (Tex. App.—Houston [1st Dist.] May 20, 2010, pet. denied) (mem. op.)). This

widely accepted definition of “prevailing party” has also been applied to the TTLA: “The party

to a suit who successfully prosecutes the action or successfully defends against it, even though

not necessarily to the extent of his original contention.”   Travel Music of San Antonio, Inc. v.

Douglas, No. 04–00–00757–CV, 2002 WL 1058527, at *3 (Tex. App.—San Antonio May 29,

2002, pet. denied) (mem. op.) (quoting BLACK’S LAW DICTIONARY 1069 (5th ed. 1979)). To

recover fees, the defendant must nevertheless prevail on the merits of the claim, which one court

has interpreted to mean “establish [she] did not commit theft.” Id.

       The question posed here is whether Brinson, Ms. Hooper, or both “prevailed” under the

TTLA in view of the directed verdict foreclosing damages as to one theory of recovery (with

regard to Pinnacle) but awarding relief on another in the final judgment. In the context of the

TTLA, two of our sister courts have affirmed awards of attorney’s fees to defendants who

prevailed on a TTLA claim but lost on other causes of action. Arrow Marble, LLC v. Estate of

Killion, 441 S.W.3d 702, 706 (Tex. App.—Houston [1st Dist.] 2014, no pet.); Moak v. Huff, No.

04–11–00184–CV, 2012 WL 566140, at *11 (Tex. App.—San Antonio Feb. 15, 2012, no

pet.) (mem. op.). Neither the Houston nor the San Antonio court addressed the issue of whether




                                               –6–
more than one party can “prevail” when the TTLA plaintiff seeks to recover two discrete

categories of damages for the theft of property and succeeds at recovering one, but not the other.

          Brinson sued Ms. Hooper for theft by unlawfully appropriating property as described by

section 31.03 of the penal code. 3 TEX. CIV. PRAC. & REM. CODE ANN. § 134.001 et seq. 4 In

doing so, Brinson sought to recover the commissions Ms. Hooper wrongfully retained and

damages suffered from the unauthorized use of Brinson’s confidential information to transfer

Pinnacle’s business to HMA. The final judgment provides Brinson relief on that basis, although

the judgment did not award all of the relief Brinson sought. The fact that Brinson prevailed in

recovering one set of damages, but not another, does not convert Brinson’s suit for theft into two

separate claims. Unlike Brown v. Kleerekoper, No. 01–11–00972–CV, 2013 WL 816393 (Tex.

App.—Houston [1st Dist.] Mar. 5, 2013, pet. denied), in which the plaintiff asserted two separate

theft claims—one concerning “theft of property” and one concerning “theft of services”

implicating different penal code sections, for which two separate jury questions were

submitted—Brinson asserted a single claim under the TTLA for “theft of property,” and both

before and during trial it sought to submit only one question to the jury on its theft claim.

          Moreover, if Brinson could be said to have asserted two “claims” for theft under the

TTLA, the statute does not state that we are to assess who is the prevailing party on each damage

theory asserted within a theory of recovery and we decline to do so. What is clear is that Brinson

obtained a finding against Ms. Hooper on its theft claim. The fact that Brinson did not prevail to

the extent of its original contention, because the trial court directed a verdict as to damages

concerning Pinnacle, does not make Ms. Hooper a prevailing party under the TTLA. To hold

     3
       Section 31.03 provides, in relevant part, “A person commits an offense if he unlawfully appropriates property with the intent to deprive
the owner of property.” TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2015).
     4
        Section 134.002 of the civil practice and remedies code defines theft as “unlawfully appropriating property or unlawfully obtaining
services as described by Section 31.03, 31.04, 31.06, 31.07, 31.11, 31.12, 31.13, or 31.14, Penal Code.” TEX. CIV. PRAC. & REM. CODE ANN.
§ 134.002(2).



                                                                    –7–
otherwise would invite ceaseless, wasteful litigation over how many elements of a claim or

damage theory can be imagined. See Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (“A

request for attorney’s fees should not result in a second major litigation”); see also Farrar v.

Hobby, 506 U.S. 103, 115 (1992) (treating a party that receives only nominal relief as

nonetheless “prevailing,” but leaving the extent of relief to inquiry as to the reasonableness of

fees).

         Accordingly, we conclude the trial court abused its discretion in awarding Ms. Hooper

attorney’s fees. We sustain Brinson’s first issue.

           B.     Trial Court’s Evidentiary Rulings and Grant of Directed Verdict

         Because we conclude the trial court erred in awarding attorney’s fees to Ms. Hooper and

because Brinson argues about the trial court’s evidentiary and directed verdict rulings concerning

the loss of Pinnacle’s business only as alternative bases of reversing the trial court’s judgment on

attorney’s fees, we need not address Brinson’s evidentiary and directed verdict rulings

arguments.

II.      ATTORNEY’S FEES AWARD TO HMA AND MR. SENDELBACH

         In its second issue, Brinson argues the trial court erred by awarding HMA and Mr.

Sendelbach their attorney’s fees because they did not prevail on any claim that would support

such an award. All parties agree that HMA and Mr. Sendelbach are entitled to recover attorney’s

fees only if they prevailed on a claim under the TTLA. Brinson sued HMA and Mr. Sendelbach

for tortious interference with contract and conspiracy to assist Ms. Hooper in committing several

torts, including theft. Brinson contends its conspiracy claim is not a claim under the TTLA.

         HMA and Mr. Sendelbach respond that Brinson asserted a TTLA claim against them for

theft under the premise of civil conspiracy, which they argue is a derivative tort. Therefore, the




                                                –8–
operative question before this Court is whether Brinson’s conspiracy to commit theft claim

entitles a prevailing party to attorney’s fees under the TTLA.

       Civil conspiracy is a derivative tort, and a defendant’s liability for conspiracy depends on

participation in some underlying tort for which the plaintiff seeks to hold at least one of the

named defendants liable. Chu v. Hong, 249 S.W.3d 441, 444 (Tex. 2008). This Court has held

that if an underlying tort does not entitle a party to attorney’s fees, that party may not recover its

attorney’s fees for conspiracy to commit that tort. LandAmerica Commonwealth Title Co. v.

Wido, No. 05–14–00036–CV, 2015 WL 6545685, at *11 (Tex. App.—Dallas Oct. 29, 2015, no

pet.) (mem. op.).

       As noted above, the trial court directed a verdict against Brinson on all of its claims

against HMA and on its tortious interference and conspiracy to commit theft claims against

Mr. Sendelbach. Brinson sought to make HMA and Mr. Sendelbach liable for theft by suing

them for conspiracy to commit theft. Because civil conspiracy to commit theft is a derivative

tort, Brinson could have succeeded on this claim only by proving HMA and Mr. Sendelbach’s

liability for the underlying tort of theft. See Chu, 249 S.W.3d at 444. We conclude that by

successfully defending against Brinson’s conspiracy to commit theft claim, HMA and

Mr. Sendelbach were prevailing parties and, thus, were entitled to their attorney’s fees incurred

in defending themselves against this claim.            See TEX. CIV. PRAC. & REM. CODE ANN.

§ 134.005(b). Accordingly, we overrule Brinson’s second issue.

III.   AMOUNTS OF ATTORNEY’S FEES AWARDS

       In its third issue, Brinson argues that if this Court determines any of the appellees are

entitled to recover attorney’s fees, the fees awarded must be vacated and remanded because they




                                                 –9–
are not supported by factual findings and because appellees failed to segregate potentially

recoverable from non-recoverable fees. 5

               A.         Lack of Findings of Fact and Conclusions of Law

           Brinson contends that because the trial court did not file findings of fact or conclusions of

law as requested to support the award of attorney’s fees for HMA and Mr. Sendelbach, neither it

nor this Court can know why the trial court awarded the amounts set forth in the judgment.

            If the trial court fails to file mandatory findings of fact and conclusions of law after a

proper request, the failure is presumed harmful unless the record affirmatively shows the

complaining party suffered no injury. Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772

(Tex. 1989). An appellant is harmed if, under the circumstances of the case, it must guess at the

reason the trial court ruled against it. Midwest Med. Supply Co., L.L.C. v. Wingert, 317 S.W.3d
530, 535 (Tex. App.—Dallas 2010, no pet.).

           On the record in this case, however, Brinson has no reason to guess at why the trial court

awarded HMA and Mr. Sendelbach attorney’s fees. 6 As it argues in its brief, the only authority

for awarding attorney’s fees to HMA and Mr. Sendelbach is the TTLA. Further, because the

trial court awarded HMA and Mr. Sendelbach the exact amount they requested, Brinson need not

guess as to how the trial court reached the amount it awarded to them. Accordingly, we

conclude that the record shows Brinson was not harmed by the lack of findings of fact and

conclusions of law in this case.




     5
       We need not address any questions raised in this argument related to the amount of the trial court’s award of attorney’s fees to Ms. Hooper
as we have decided that the trial court erred by awarding any attorney’s fees to Ms. Hooper.
     6
        We need not determine whether findings were mandatory here in view of our conclusion that the basis for the trial court’s ruling is
sufficiently evident.



                                                                     –10–
          B.      Segregation of Fees

       Next, we consider Brinson’s argument that HMA and Mr. Sendelbach failed to properly

segregate their fees by parsing the work into component tasks. It contends that the time HMA

and Mr. Sendelbach devoted to the direct claims of tortious interference and common-law

conspiracy for torts other than theft, as well as Mr. Sendelbach’s counterclaim for breach of

contract, must be segregated from time spent defending the “conspiracy to commit theft” claim

on which HMA and Mr. Sendelbach prevailed.

       HMA and Mr. Sendelbach respond that all of Brinson’s claims, except for outside

commissions, revolved around the same premise, that they conspired with Ms. Hooper to steal

Brinson’s confidential and trade-secret information, causing Brinson to lose profits.        They

contend that all the claims they defended were supported by the same fact allegations and

measure of damages such that none of the claims could have been segregated from one another,

other than the breach-of-contract claim, which was excluded from the application for prevailing

party fees.

       A party seeking to recover attorney’s fees has the burden to show that the fees were

reasonable and necessary, which, among other things, requires the party to show the fees were

incurred on a claim that allows recovery of such fees. Stewart Title Guar. Co. v. Sterling, 822
S.W.2d 1, 10–11 (Tex. 1991). When legal services advance claims for which the recovery of

fees is permitted and claims for which the recovery of fees is not permitted, the party must

segregate and exclude the fees for services related to the claims for which fees are not

recoverable unless “the discrete legal services advance[d] both [the] recoverable claim and the

unrecoverable claim.” Tony Gullo Motors I, L.P. v. Chapa, 212 S.W.3d 299, 313–14 (Tex.

2006); see also Petras v. Criswell, 248 S.W.3d 471, 481 (Tex. App.—Dallas 2008, no pet.). The

need to segregate fees is a question of law, while the extent to which certain claims can or cannot


                                              –11–
be segregated is a mixed question of law and fact. Chapa, 212 S.W.3d at 312–13. When the

causes of action involved in the suit are dependent upon the same set of facts or circumstances

and thus are “intertwined to the point of being inseparable,” the party suing for attorney’s fees

may recover the entire amount covering all claims. Sterling, 822 S.W.2d at 10–11.

       By agreement of the parties, the issue of attorney’s fees was submitted to the trial court

for decision. HMA and Mr. Sendelbach presented the affidavit of their attorney Cody Towns in

support of attorney’s fees. Attached to the four-page affidavit are more than fifty pages of

billing records in this case. Brinson presented no controverting evidence.

       In his affidavit, Mr. Towns states that he segregated fees charged to pursue

Mr. Sendelbach’s counterclaim for breach of contract from the fees submitted in connection with

HMA and Mr. Sendelbach’s claim for fees as prevailing parties under the TTLA. Having

awarded HMA and Mr. Sendelbach precisely the amount requested, the trial court necessarily

found that all of Brinson’s claims arose out of the same transaction and were intertwined to the

point of being inseparable.

       Brinson’s factual allegations against HMA and Mr. Sendelbach were as follows:

       Holmes Murphy is a competitor of Brinson Benefits. The two companies exist in
       the same geographical market and compete over the same customers.
       Mr. Sendelbach was the former Vice President of Sales of Brinson Benefits who
       resigned on May 18, 2011 and immediately went to work for Holmes Murphy.
       Mr. Sendelbach diverted multiple customers from Brinson Benefits and filtered
       them to Holmes Murphy. Possibly recognizing the potential liability arising out of
       Mr. Sendelbach’s actions, Holmes Murphy sent Brinson Benefits a proposed
       settlement with regard to the clients Mr. Sendelbach diverted from Brinson
       Benefits.

       After Brinson Benefits filed its Original Petition against Ms. Hooper, discovery
       was conducted by the Parties. The discovery Brinson Benefits obtained
       demonstrates that, prior to Ms. Hooper’s resignation from Brinson Benefits,
       Holmes Murphy and/or Mr. Sendelbach worked in concert with Ms. Hooper to
       gain Brinson Benefits’ Sales and Client information and ultimately Brinson
       Benefits’ clients.



                                              –12–
Based upon the foregoing facts, Brinson brought claims of conspiracy to misappropriate

Brinson’s trade secrets, conspiracy to commit breach of fiduciary duty, conspiracy to commit

conversion, tortious interference, conspiracy to commit tortious interference, and conspiracy to

commit civil theft against HMA and Mr. Sendelbach.

           We conclude all of Brinson’s claims were premised upon a conspiracy to steal Brinson’s

confidential and proprietary information for the purpose of diverting and interfering with

Brinson’s customer relationships and causing damages of lost profits. Therefore, these claims

are not segregable one from another, and the trial court did not abuse its discretion in not

requiring HMA and Mr. Sendelbach to segregate attorney’s fees. The only segregable claim was

Mr. Sendelbach’s breach-of-contract claim, which was excluded from the application for

prevailing party fees. 7 Therefore, we overrule Brinson’s third issue.

                                                                  CONCLUSION

           We reverse the portion of the judgment awarding Ms. Hooper attorney’s fees and render

judgment that she take nothing on her attorney’s fees claim. We otherwise affirm the trial

court’s judgment.




                                                                                /David J. Schenck/
                                                                                DAVID J. SCHENCK
                                                                                JUSTICE
150123F.P05



     7
        In its segregation argument, Brinson also asserted in a single sentence that HMA and Mr. Sendelbach did not “exclude fees incurred
before they became parties to the lawsuit in August 2012.” Brinson did not quantify the amounts involved or cite us to the record where we could
determine the claimed excess amount ($4,727.50 for HMA and $390 for Mr. Sendelbach), cited only the original petition for the date of filing,
and did not cite any authority for support or argue from the text of section 134.005(b) a reason we should conclude it excludes pre-suit attorney’s
fees. Under a different attorney’s fee statute, a prior panel of this Court concluded on the facts of that case and the text of that statute that pre-suit
attorney’s fees were recoverable. See Am. Heritage Capital, LP v. Gonzalez, 436 S.W.3d 865, 880 (Tex. App.—Dallas 2014, no pet.) (Texas
Citizens Participation Act, TEX. CIV. PRAC. & REM. CODE ANN. § 27.009(a)(1)). Because the decision whether pre-suit attorney’s fees are
available under section 134.005(b) is much more nuanced on the facts and law than Brinson has presented it, we conclude Brinson has presented
nothing for our review regarding pre-suit attorney fees.



                                                                         –13–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BRINSON BENEFITS, INC., Appellant                     On Appeal from the 101st Judicial District
                                                      Court, Dallas County, Texas
No. 05-15-00123-CV         V.                         Trial Court Cause No. DC-12-07520.
                                                      Opinion delivered by Justice Schenck.
LINDA HOOPER, SEAN SENDELBACH                         Justices Evans and Richter participating.
AND HOLMES MURPHY &
ASSOCIATES, INC., Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED in part and REVERSED in part. We REVERSE that portion of the trial court's
judgment awarding Linda Hooper attorney’s fees and RENDER judgment that Linda Hooper
take nothing on her attorney’s fees claim. In all other respects, the trial court's judgment is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 7th day of July, 2016.




                                               –14–